Title: From George Washington to Landon Carter, 22 January 1797
From: Washington, George
To: Carter, Landon


                        
                            Sir, 
                            Philadelphia 22d Jany 1797.
                        
                        I have, lately, been favoured with two letters from you dated at Sabine Hall,
                            the 13th & 18th of last month. From what cause I know not, but so it has happened,
                            that both of them have been long on their passage to this City.
                        For the trouble you have taken to answer the queries contained in my former
                            letters, I pray you to accept my thanks; & when I am more at leisure than my present
                            avocations afford me, I will go into detail on the several matters to which they relate—but
                            now, my whole time is occupied with the duties of my public station.
                        The sole design of this letter, is to acknowledge
                            the receipt of your two, above mentioned, and to request the favor of you to inform my
                            Manager, Mr James Anderson, whether he can depend upon you (without any hazard of failure)
                            for thirty bushels of Peas, and at what time he might send a Waggon for them. A letter
                            directed to him at Mount Vernon, to the care of the Postmaster in Alexandria, will be sure
                            of getting to his hands; and I have directed him to send for them immediately after notice of the time, as the Roads, so soon as the frost comes out
                            of the ground, will be next to impossible: but independent of this circumstance, I am desirous, always,
                            of having the Seeds which I intend to sow, in my possession before I begin to prepare the
                            ground for the reception of them; that my plans may not be interrupted by untoward
                            accidents.
                        So soon as the Peas are delivered, draw upon me for, or let me know the cost of
                            them, and the money shall be paid to your order, or remitted to you in Bank notes by the
                            Post, as shall be most agreeable to yourself. With great esteem & regard I am Sir
                            Your Obedt Hble Servant
                        
                            Go: Washington
                            
                        
                    